—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered July 13, 1993, which sentenced defendant upon his adjudication as a youthful offender.
Defendant pleaded guilty to the crime of intimidating a witness in the second degree. County Court adjudicated defendant a youthful offender and sentenced him to a term of imprisonment of 1 to 3 years. County Court also ordered defendant to pay restitution of $1,420. Defendant was allowed to plead guilty to the crime of intimidating a witness in the second degree in satisfaction of a six-count indictment as well as various charges that were then pending against him. Further, the sentence imposed was not the harshest possible. We find no basis to disturb the sentence imposed by County Court and affirm the judgment of conviction.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.